DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 10-11, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ra et al (KR 2015/0099375).
Regarding Claim 1, Ra et al teach a system for imaging reconstruction (computerized tomography apparatus 700 includes data acquisition unit 710 and image restoring unit 720; Figs 7, 13, 26 and ¶ [0175]) comprising: at least one storage device including a set of instructions (storage unit 760 stores program for reconstructing the CT image; Fig 7 and ¶ [0192]; and at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations (the image reconstruction unit 720 is included in the image processing unit 126 of the CT system 100 and the image reconstruction unit 710 can retrieve instructions from storage unit 760 to perform image reconstruction; Figs 1, 6, 7 and ¶ [0163], [0174]) including: obtaining a first set of image data of a subject acquired by a scanner, the first set of image data corresponding to a first angle range of the scanner (gantry 730 generates raw data corresponding to the detected x-ray corresponding to a first angular interval; Figs 4, 7 and ¶ [0182]-[0186]); obtaining a second set of image data of the subject acquired by the scanner, the second set of image data corresponding to a second angle range of the scanner (gantry 730 generates raw data corresponding to the detected x-ray corresponding to a second angular interval; Figs 4, 7 and ¶ [0182]-[0186]), wherein the first angle range is different from the second angle range (the first angle is different from the second angle, in example the first angle is 60 degrees and the second angle 240 degrees; Figs 26 and ¶ [0184]-[0185]); generating, based on the first set of image data, a first image (the first angular interval data is used to generate a first image; ¶ [0186]); generating, based on the second set of image data, a second image (the second angular interval data is used to generate a second image; ¶ [0186]); generating, based on the first image and the second image, a target image (a reconstructed CT image is generated based on the first and second image; ¶ [0187]).  
Regarding Claim 3, Ra et al teach the system of claim 1 (as described above), wherein the operations further includes: obtaining image data of the subject acquired by a radiation source of the scanner rotating an angle range (the x-ray generator 20 irradiates the x-ray to a target object 25 and rotates about the object to acquire row data 30, 31, 32 corresponding to the rotated angle; Fig 1a and ¶ [0010], [0441]), the first angle range and the second angle range being portions of the angle range (the first angle is a first viewpoint and the second angle is a second viewpoint, both which are portions of the angle range for the acquisition; ¶ [0177]-[0178], [0441]), and the first set of image data and the second set of image data being portions of the image data (image data is collected at several tens or hundreds of times per second, and are portions of the total image data when multiple images around the subject are captured; ¶ [0112], [0441]).  
Regarding Claim 4, Ra et al teach the system of claim 1 (as described above), wherein the generating, based on the first image and the second image, a target image comprises: generating a first intermediate image by performing an image arithmetic between the first image and the second image (a third image is acquired from a third angular interval 2631 as a rear part of a/2 arithmetic operation of the first section 2611, with the third image located between the first and second image; Fig 26 and ¶ [0441]); and generating the target image based on the first intermediate image and at least one of the first image or the second image (the target image can be based on the third and second image from the first and second time point; Figs 13, 26 and ¶ [0275]), [0443]). 
Regarding Claim 10, Ra et al teach the system of claim 4 (as described above), wherein the image arithmetic includes at least one of an addition operation, an image subtraction operation, a multiplication operation, or a division operation (a third image is acquired from a third angular interval 2631 as a rear part of a/2 arithmetic operation of the first section 2611; Fig 26 and ¶ [0441]).  
Regarding Claim 11, Ra et al teach the system of claim 1 (as described above), wherein a time resolution corresponding to the first image exceeds a time resolution corresponding to the second image and a time resolution corresponding to the target image exceeds the time resolution corresponding to the second image (the motion vector field 1940 is transformed from the first time T1 to the second time T2 such that the first image 1910 and second image 1920 are reconstructed with the time resolution is high and motion artifacts are minimized to restore the target image at target point Ttarget; ¶ [0366]-[0370]).  

Regarding Claim 14, Ra et al teach a method for imaging reconstruction (method for imaging reconstruction using the image reconstruction unit 720; Figs 1, 6, 7 and ¶ [0163], [0174]), comprising: obtaining a first set of image data of a subject acquired by a scanner, the first set of image data corresponding to a first angle range of the scanner (gantry 730 generates raw data corresponding to the detected x-ray corresponding to a first angular interval; Figs 4, 7 and ¶ [0182]-[0186]); obtaining a second set of image data of the subject acquired by the scanner, the second set of image data corresponding to a second angle range of the scanner (gantry 730 generates raw data corresponding to the detected x-ray corresponding to a second angular interval; Figs 4, 7 and ¶ [0182]-[0186]), wherein the first angle range is different from the second angle range (the first angle is different from the second angle, in example the first angle is 60 degrees and the second angle 240 degrees; Figs 26 and ¶ [0184]-[0185]); generating, based on the first set of image data, a first image (the first angular interval data is used to generate a first image; ¶ [0186]); generating, based on the second set of image data, a second image (the second angular interval data is used to generate a second image; ¶ [0186]); generating, based on the first image and the second image, a target image (a reconstructed CT image is generated based on the first and second image; ¶ [0187]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ra et al (KR 2015/0099375) in view of Wang et al (CN 105631912).


Regarding Claim 2, Ra et al teach the system of claim 1 (as described above), wherein the first image is generated based on the first set of image data via a first iterative process including performing a first count of iterations (projection data may be a set of data values and the images can be reconstructed using an iteration method; ¶ [0146], [0241]),Response to Restriction Requirement Application No.: 17/096,936 Page 3 of 11the second image is generated based on the second set of image data via a second iterative process including performing a second count of iterations (projection data may be a set of data values and the images can be reconstructed using an iteration method; ¶ [0146], [0241]). Response to Restriction Requirement Application No.: 17/096,936
Ra et al does not teach the first count of iterations exceeds or equals the second count of iterations.
Wang et al is analogous art pertinent to the problem solved in this application and teaches the first image is generated based on the first set of image data via a first iterative process including performing a first count of iterations (the first iteration cycle is for a given period (and number of iterations); ¶ [0136]-[0137]),Response to Restriction Requirement Application No.: 17/096,936 Page 3 of 11the second image is generated based on the second set of image data via a second iterative process including performing a second count of iterations (the second iteration cycle is for a given period (and number of iterations); ¶ [0136]-[0137]),Response to Restriction Requirement Application No.: 17/096,936 and the first count of iterations exceeds or equals the second count of iterations ((the first iteration cycle is equal to the second iteration cycle period (and number of iterations); ¶ [0136]-[0137])Response to Restriction Requirement Application No.: 17/096,936.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Ra et al with Wang et al including the first count of iterations exceeds or equals the second count of iterations. Use of iteration cycle and time equal between a first and second iteration cycle allow for reduction of iteration time and increasing calculation speed, as recognized by Wang et al (¶ [0137]).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ra et al (KR 2015/0099375) in view of Jang et al (US 2012/0027281).
Regarding Claim 5, Ra et al teach the system of claim 4 (as described above), including generating, based on the first image and the first intermediate image, a target image  (the target image can be based on the third and second image from the first and second time point; Figs 13, 26 and ¶ [0275]), [0443]).
Ra et al does not teach generating a second intermediate image based on a noise distribution adjustment operation and the first intermediate image; andPage 4 of 11 generating the target image based on the first image and the second intermediate image.  
Jang et al is analogous art pertinent to the problem solved in this application and teaches generating a second intermediate image based on a noise distribution adjustment operation and the first intermediate image (the second intermediate image 430 is reconstructed by using the first intermediate reconstructed image 410 and a reconstruction algorithm to prevent noise; Fig 4 and ¶ [0020]-[0021], [0072]-[0075]); andApplication No.: 17/096,936Page 4 of 11 generating the target image based on the first image and the second intermediate image (reconstructed image 450 is generated based on the first image (to create the intermediate image) and the second intermediate image; Fig 4 and ¶ [0020], [0075]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Ra et al with Wang et al including generating a second intermediate image based on a noise distribution adjustment operation and the first intermediate image; andPage 4 of 11 generating the target image based on the first image and the second intermediate image.  By using an iterative method of intermediate reconstructed images, the noise and artifacts is continually removed and the image quality is refined in the reconstructed image, as recognized by Jang et al (¶ [0021]).
Regarding Claim 6, Ra et al in view of Jang et al teach the system of claim 5 (as described above), wherein Jang et al teach the generating a second intermediate image by performing a noise distribution adjustment operation on the first intermediate image (reconstructed image 450 is generated based on the first image (to create the intermediate image) and the second intermediate image; Fig 4 and ¶ [0020], [0075]) comprises: obtaining a weighting parameter corresponding to the first intermediate image, the weighting parameter including a plurality of elements each of which corresponds to a pixel of the first intermediate image (a weight is calculated from the measurement of the first intermediate image, which can relate to noise or blur (elements) of the signal (understood to be captured at the pixel level) of the 2D image; ¶ [0023], [0080]); and generating the second intermediate image by multiplying the weighting parameter and the first intermediate image (a weight of the previous step is multiplied to update the auxiliary variable which is performed iteratively (to generate the second intermediate image from the first intermediate image; Fig 4 and ¶ [0020], [0023]-[0024]).
Regarding Claim 7, Ra et al in view of Jang et al teach the system of claim 5 (as described above), wherein Jang et al teach the generating a second intermediate image based on a noise distribution adjustment operation and the first intermediate image (reconstructed image 450 is generated based on the first image (to create the intermediate image) and the second intermediate image; Fig 4 and ¶ [0020], [0075]) comprises: generating a third intermediate image by processing the first intermediate image using a high-pass filter (filtered back-projection is performed on a difference (third intermediate) image from the first intermediate image; ¶ [0076]-[0077]); and generating the second intermediate image by performing the noise distribution adjustment operation on the third intermediate image (the second intermediate image is generated with applying a second iterated reconstruction algorithm to the difference (third intermediate) image; ¶ [0077]).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ra et al (KR 2015/0099375) in view of Saito et al (US 2016/0073974).
Regarding Claim 12, Ra et al teach the system of claim 1 (as described above).
Ra et al does not teach wherein a noise level of the first image is less than a noise level of the second image and a noise level of the target image is less than the noise level of the second image.
Saito et al is analogous art pertinent to the problem solved in this application and teaches wherein a noise level of the first image is less than a noise level of the second image and a noise level of the target image is less than the noise level of the second image (first image contains less noise than a high-resolution second image and the reconstruction image is generated using a high-resolution reconstruction algorithm, thereby having greater noise to create the reconstructed image ; Fig 3 and ¶ [0015], [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Ra et al with Saito et al including wherein a noise level of the first image is less than a noise level of the second image and a noise level of the target image is less than the noise level of the second image. Use of a higher-definition image in a region of interest during acquisition of image data allows for a lower radiation dose, thereby making the procedure safer for a patient, as recognized by Saito et al (¶ [0039]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ra et al (KR 2015/0099375) in view of Janardhan et al (CN 109565542).
Regarding Claim 13, Ra et al teach the system of claim 1 (as described above).
Ra et al does not teach wherein a width of the second angle range exceeds a width of the first angle range.  
Kim et al is analogous art pertinent to the problem solved in this application and teaches wherein a width of the second angle range exceeds a width of the first angle range (the viewing angle of to create the second image 1320 is wider than the viewing angle to create the first image 1310; Fig 13B and ¶ [0188]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Ra et al with Kim et al including wherein a width of the second angle range exceeds a width of the first angle range.  The change of the viewing angle allows for characteristic change of the image and allows for high quality of imaging with small distortion, as recognized by Kim et al (¶ [0011], [0183]).

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 8, the prior art searched failed to teach, suggest or provide motivation to combine the following elements before the effective filing date of this application:
generating a fourth intermediate image by performing a blurring operation on the first intermediate image; generating a fifth intermediate image by performing the image arithmetic between the first intermediate image and the fourth intermediate image; and generating the second intermediate image by performing the noise distribution adjustment operation on the fifth intermediate image.  
Claim 9 is dependent upon Claim 8 and is allowable as a dependent claim of Claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lawrence et al (KR 101598265) teaches an image reconstruction method with iterative algorithms used to reduce the image noise based using a noise weight filter.
Zhang et al (CN 109509235) teach a reconstruction method and device for a CT image using an iterative CNN model with a first and second intermediate image to generate the reconstructed image.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667   

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667